DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Attorney Jianing G. Yu (Reg. No. 74,296) on December 21st, 2021.
 The application has been amended as follows:
        • Claim 1 recites “1. (Currently Amended) A semiconductor device package, comprising: a carrier having a first surface, a second surface opposite to the first surface and a lateral surface extending from the first surface to the second surface; an emitting element disposed on the first surface of carrier; and a first building-up circuit disposed on the second surface of the carrier; [[and]] wherein the lateral surface of the carrier is recessed from a lateral surface of the first building-up circuit.”
Now amended to further include subject matter of claims 7 and 21 into claim 1 as the following:
“1. (Currently Amended) A semiconductor device package, comprising: 

an emitting element  disposed on the first surface of carrier; [[and]]
a first building-up circuit disposed on the second surface of the carrier; 
a first package body encapsulating the lateral surface of the carrier;
a first set of conductive pillars disposed on the first building-up circuit; and
a second package body covering the first set of conductive pillars,
wherein the lateral surface of the carrier is recessed from a lateral surface of the first building-up circuit.”
        • Claims 7 and 21 are now cancelled.
        • Claims 8 and 9 are now depended on claim 1.
        • Claim 12 recites “12. (Currently Amended) A semiconductor device package, comprising: 
a carrierantennacarriercarriercarrier 
	Now amended to include subject matter of claims 14 and 15 into claim 12 as the following:
	“12. (Currently Amended) A semiconductor device package, comprising: 

an antenna disposed on the first surface of the carrier;[[,]] 
a first building-up circuit disposed on the second surface of the carrier, wherein a lateral surface of the first building-up circuit and the lateral surface of the carrier stand-off layer are non-coplanar; 
a first set of conductive pillars disposed on the first building-up circuit; 
a first package body covering the first set of conductive pillars; and
a second package body having an opening adjacent to the lateral surface of the carrier and the first package body is disposed in the opening and covers the lateral surface of the first building-up circuit.”
        • Claims 14 and 15 are now cancelled.
        • Claim 16 is now depended claim 12.
        • Claim 18 recites “18. (Currently Amended) A method of manufacturing a semiconductor device package, the method comprising: (a) providing a plurality of antennaencapsulateantenna -4- 4815-6746-2391.1Atty. Dkt. No. 102351-1554 A01727/US9842 antenna
	Now amended to include claim 19 into claim 18 as the following:
	“18. (Currently amended) A method of manufacturing a semiconductor device package, the method comprising:
[[(a)]] providing a plurality of antenna devices separated from each other;

[[(c)]] forming a first building-up circuit on the antenna devices; 
removing a portion of the first package body to form an opening adjacent to a lateral surface of the first building-up circuit; and 
disposing a second package body in the opening to cover the lateral surface of the first building-up circuit.”
        • Claim 19 is now cancelled.
        • Claim 20 is now depended on claim 18.


Allowable Subject Matter
Reference 1: Scanlan (US 2017/0084596)
Regarding claim 1, Scanlan teaches a few similar semiconductor device package, comprising:
a carrier (172) having a first surface, a second surface opposite to the first surface and a lateral surface extending from the first surface to the second surface;
 an semiconductor element (114a/114b) )disposed on the first surface of carrier (172); and 
a first building-up circuit (210) disposed on the second surface of the carrier; [[and]] wherein the lateral surface of the carrier is recessed from a lateral surface of the first building-up circuit (see fig. 4).
Scanlan does not teach the semiconductor device is an emitting device and a  newly amended feature recites “a first package body encapsulating the lateral surface of the carrier;
a first set of conductive pillars disposed on the first building-up circuit; and
a second package body covering the first set of conductive pillars.
Similarly, Scanlan does not teach the same feature recites “a first set of conductive pillars disposed on the first building-up circuit; 
a first package body covering the first set of conductive pillars; and
a second package body having an opening adjacent to the lateral surface of the carrier and the first package body is disposed in the opening and covers the lateral surface of the first building-up circuit” in claim 12.
Regarding claim 18, Scanlan does not teach “removing a portion of the first package body to form an opening adjacent to a lateral surface of the first building-up circuit; and 
disposing a second package body in the opening to cover the lateral surface of the first building-up circuit.”
Reference 2 Pagaila (US 2011/0024888).
Regarding claim 1, Pagaila teaches a semiconductor device package in fig. 8, comprising:
 a carrier (212) having a first surface, a second surface opposite to the first surface (refer to upper and lower surfaces of 212) and a lateral surface (refer to sidewall of 212) extending from the first surface to the second surface; 

a first building-up circuit (refer to RDL 145 disposed on 138 as shown in fig. 3d) disposed on the second surface of the carrier (refer to lower surface of 212); and 
a first package body (222) encapsulating the lateral surface of the carrier (212).
Pagaila does not explicitly mention the semiconductor element is an emitting element. But the background of Pagaila teaches the semiconductor devices includes a light emitting diode, resistor, capacitor, or a MOSFET etc… (see par. 2).
However, Pagaila does not show “a first package body encapsulating the lateral surface of the carrier;
a first set of conductive pillars disposed on the first building-up circuit; and
a second package body covering the first set of conductive pillars,
wherein the lateral surface of the carrier is recessed from a lateral surface of the first building-up circuit”.
Regarding claim 12, Pagaila teaches a semiconductor device package in fig. 8, comprising: 
a stand-off layer (212) having a first surface, a second surface opposite to the first surface (refer to upper, lower surfaces of 212) and a lateral surface extending from the first surface to the second 4829-5646-1236.1Atty. Dkt. 102351-1554 surface (refer to lateral surface of 212); 
an semiconductor element (234) disposed on the first surface of the stand-off layer, 
a first building-up circuit (refer to 145 disposed on 138 as shown in fig. 3d) disposed on the second surface of the stand-off layer (refer to lower surface of 212), 
Pagaila does not explicitly mention the semiconductor element is an emitting element. But the background of Pagaila teaches the semiconductor devices includes a light emitting diode, resistor, capacitor, or a MOSFET etc… (see par. 2).
Pagaila does not teach “a first set of conductive pillars disposed on the first building-up circuit; 
a first package body covering the first set of conductive pillars; and
a second package body having an opening adjacent to the lateral surface of the carrier and the first package body is disposed in the opening and covers the lateral surface of the first building-up circuit.”
Reference 3: Okahisa (US 2020/0073207).
Regarding claim 18, Okahisa teaches a method of manufacturing a semiconductor device package, the method comprising: 
(a) providing a plurality of emitting devices (1A and 1B)  separated from each other; 
(b) forming a first package body (31) to cover lateral surfaces of the emitting devices; and 
(c) forming a first building-up circuit (6) on the emitting devices (1A and 1B).
Okahisa fails to teach “removing a portion of the first package body to form an opening adjacent to a lateral surface of the first building-up circuit; and 
disposing a second package body in the opening to cover the lateral surface of the first building-up circuit”.
s 1, 3-6, 8-13,16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device package, comprising “a first set of conductive pillars disposed on the first building-up circuit; 
a first package body covering the first set of conductive pillars; and
a second package body having an opening adjacent to the lateral surface of the carrier and the first package body is disposed in the opening and covers the lateral surface of the first building-up circuit” in combination of all of the limitations of claim 1. Claims 3-6, 8-11 include all of the limitations of claim 1.
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device package, comprising “a first set of conductive pillars disposed on the first building-up circuit; 
a first package body covering the first set of conductive pillars; and
a second package body having an opening adjacent to the lateral surface of the carrier and the first package body is disposed in the opening and covers the lateral surface of the first building-up circuit” in combination of all of the limitations of claim 12. Claims 13, 16 and 17 include all of the limitations of claim 12.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device package, comprising “removing a portion of the first package body to form an opening adjacent to a lateral surface of the first building-up circuit; and 
disposing a second package body in the opening to cover the lateral surface of the first building-up circuit” in combination of all of the limitations of claim 18. Claims 20 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818